Exhibit 10.1 EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of the 18th day of February, 2009, by and between AMERIS BANCORP, a Georgia corporation (“Employer”), and ANDREW B. CHENEY, an individual resident of the State of Florida (“Executive”). W I T N E S S E T H: WHEREAS, Employer wishes to employ Executive as its Executive Vice President for Florida and Coastal Georgia, and Executive wishes to serve in such position, on the terms and conditions set forth herein; WHEREAS, Executive desires to be assured of a secure minimum compensation from Employer for his services over a defined term; WHEREAS, Employer desires to assure the continued services of Executive on behalf of Employer on an objective and impartial basis and without distraction or conflict of interest in the event of an attempt by any person or entity to obtain control of Employer; WHEREAS, Employer desires to provide fair and reasonable benefits to Executive on the terms and subject to the conditions set forth in this Agreement; and WHEREAS, Employer desires reasonable protection of its confidential business and customer information which it has developed over the years at substantial expense and assurance that Executive will not compete with Employer for a reasonable period of time after termination of his employment with Employer, except as otherwise provided herein; NOW, THEREFORE, in consideration of these premises, the mutual covenants and undertakings herein contained, Employer and Executive, each intending to be legally bound, covenant and agree as follows: 1.Employment.Upon the terms and subject to the conditions set forth in this Agreement, Employer employs Executive as its Executive Vice President for Florida and Coastal Georgia, and Executive hereby accepts such employment. 2.Position and Duties.Executive agrees to serve as the Executive Vice President for Florida and Coastal Georgia of Employer as set forth in Section 1 hereof and to perform such duties as may reasonably be assigned to him by the Board of Directors (the “Board”) or the Chief Executive Officer or Banking Group President of Employer; provided, however, that such duties shall be of the same character as those generally associated with the office held by Executive.Employee shall be based, and shall perform his duties, at Employer’s principal Jacksonville, Florida office, and Employer shall not, without the written consent of Executive, relocate or transfer Executive to a location other than such office.During the Term (as hereinafter defined) of this Agreement, Executive agrees that he will serve Employer faithfully and to the best of his ability and that he will devote his full business time, attention and skills to Employer’s business; provided, however, that the foregoing shall not be deemed to restrict Executive from devoting a reasonable amount of time and attention to the management of his personal affairs and investments, so long as such activities do not interfere with the responsible performance of Executive’s duties hereunder; and provided further, however, that Executive may serve as a director or officer of any charitable, religious, civic, educational, or trade organizations to the extent that such activities, individually or in the aggregate, do not interfere with the performance of Executive’s duties and responsibilities under this Agreement. 3.Term.This Agreement shall commence as of February 18, 2009 (the “Effective Date”) and shall continue in effect until the second anniversary thereof (such period, together with any extensions or renewals hereunder, the “Term”), at which time the Term shall renew for an additional period of eighteen (18) months; provided, however, that commencing on August 18, 2012, and on each August 18th thereafter, the Term shall automatically be extended for one (1) year unless either Employer or Executive shall have given written notice to the other at least ninety (90) days prior thereto that the Term shall not be so extended.Notwithstanding the foregoing, this Agreement may be earlier terminated by Employer or Executive in accordance with the terms of Section 8 hereof; provided, however, that, notwithstanding any notice by Employer not to extend, the Term shall not expire prior to the expiration of twelve (12) months after the occurrence of a Change of Control (as defined in Subsection 23(B) hereof); and provided further, however, that this Agreement shall automatically terminate (and the Term shall thereupon end) without notice when Executive attains 65 years of age. -1- 4.Compensation. (A)Executive shall receive an annual salary of Two Hundred Thousand and no/100 Dollars ($200,000.00) (“Base Compensation”) payable at regular intervals in accordance with Employer’s normal payroll practices now or hereafter in effect.Employer may consider and declare from time to time increases in the salary it pays Executive and thereby increase the Base Compensation.Any and all increases in Executive’s salary pursuant to this Section 4(A) shall cause the level of Base Compensation to be increased by the amount of each such increase for purposes of this Agreement.The increased level of Base Compensation as provided in this Section 4(A) shall become the level of Base Compensation for the remainder of the Term until there is a further increase in Base Compensation as provided herein. (B)In addition to his Base Compensation, Executive shall be awarded, during each calendar year during the Term hereof, an annual bonus (an “Annual Bonus”) either pursuant to a bonus or incentive plan of Employer or otherwise on terms no less favorable than those awarded to other executive officers of Employer.Any Annual Bonus earned and payable to Executive shall be paid on or after January 1, but not later than March 15, of the calendar year following the calendar year for which such Annual Bonus is earned. 5.Other Benefits.So long as Executive is employed by Employer pursuant to this Agreement, he shall be included as a participant in all present and future employee benefit, retirement and compensation plans of Employer generally available to its employees, consistent with his Base Compensation and his position with Employer, including, without limitation, Employer’s 401(k) Profit Sharing Plan, and Executive and his dependents shall be included in Employer’s hospitalization, major medical, disability and group life insurance plans.Executive acknowledges that, notwithstanding any of the provisions of this Agreement, any of Employer’s benefit plans and programs may be modified from time to time and that Employer is not required to continue any plan or program currently in effect or adopted hereafter; provided, however, that each of the above benefits shall continue in effect on terms no less favorable than those for other executive officers of Employer (as permitted by law) during the Term hereof. 6.Expenses.So long as Executive is employed by Employer pursuant to this Agreement, Executive shall receive reimbursement from Employer for all reasonable business expenses incurred in the course of his employment by Employer upon proper submission to Employer of written vouchers and statements for reimbursement.In addition, Employer shall provide to Executive an automobile and pay for all costs associated therewith during the Term hereof if Employer determines that it is reasonably likely that Executive will be required to travel by ground at least 20,000 miles per year in connection with his duties hereunder, and in the absence of such determination, Employer shall reimburse Executive for all mileage driven by Executive in his personal automobile in connection with his duties hereunder in accordance with Employer’s mileage reimbursement policy as in effect from time to time.Employer shall also use its reasonable best efforts to provide to Executive a country club membership for business and personal use and shall pay for all initiation fees and monthly dues related thereto for business purposes; provided, however, that, if such membership is not already owned by Executive as of the date hereof, then such membership shall be and remain the sole property of Employer. -2- 7.Vacation.Executive shall be entitled to four (4) weeks paid vacation during each calendar year of Executive’s employment hereunder. 8.Termination.Subject to the respective continuing obligations of the parties hereto, including, without limitation, those set forth in Subsections 10(A), 10(B), 10(C) and 10(D) hereof, Executive’s employment by Employer hereunder may be terminated prior to the expiration of the Term hereof as follows: (A)Employer, by action of the Board and upon written notice to Executive, may terminate Executive’s employment with Employer immediately for cause.For purposes of this Subsection 8(A), “cause” for termination of Executive’s employment shall exist (i) if Executive is convicted of (from which no appeal may be taken), or pleads guilty or nolo contendere to, any act of fraud, misappropriation or embezzlement, or any felony, (ii) if, in the determination of the Board, Executive has engaged in gross or willful misconduct materially damaging to the business of Employer (it being understood, however, that neither conduct pursuant to Executive’s exercise of his good faith business judgment nor unintentional physical damage to any property of Employer by Executive shall be a ground for such a determination by the Board), or (iii) if Executive has failed, without reasonable cause, to follow reasonable written instructions of the Board consistent with Executive’s position with Employer and, after written notice from the Board of such failure, Executive at any time thereafter again so fails. (B)Executive may terminate his employment with Employer for good reason; provided, however, that Executive shall not have good reason for termination pursuant to this Subsection 8(B) unless Executive gives written notice of termination for good reason within thirty (30) days after the event giving rise to good reason occurs, Employer does not correct the event that constitutes good reason, as set forth in Executive’s notice of termination, within thirty (30) days after the date on which Executive gives written notice of termination and Executive terminates employment within sixty (60) days after the occurrence of the event that constitutes good reason.For purposes of this Subsection 8(B), “good reason” for termination shall mean that any one or more of the following events has occurred, without Executive’s express written consent: (1)after a Change of Control, a change in Executive’s reporting responsibilities, titles or offices as in effect immediately prior to the Change of Control, or any removal of Executive from, or any failure to re-elect Executive to, any of Executive’s positions that he held immediately prior to the Change of Control, which has the effect of materially diminishing Executive’s responsibility or authority; (2)after a Change of Control, a material reduction by Employer in Executive’s Base Compensation as in effect immediately prior to the Change of Control or as the same may be increased from time to time or a change in the eligibility requirements or performance criteria under any bonus, incentive or compensation plan, program or arrangement under which Executive is covered immediately prior to the Change of Control which materially adversely affects Executive; (3)at the time of a Change of Control, Employer requires Executive to be based anywhere other than within a fifty (50) mile radius of Employer’s principal office in Jacksonville Florida; (4)after a Change of Control and without replacement by a plan providing benefits to Executive substantially equal to or greater than those discontinued, the failure by Employer to continue in effect, within its maximum stated term, any material pension, bonus, incentive, stock ownership, purchase, option, life insurance, health, accident, disability, or any other employee benefit plan, program or arrangement in which Executive is participating at the time of the Change of Control, or the taking of any action by Employer after a Change of Control that would materially adversely affect Executive’s participation or materially reduce Executive’s benefits under any of such plans; or (5)after a Change of Control, the taking of any action by Employer that would materially adversely affect the physical conditions existing at the time of the Change of Control in or under which Executive performs his employment duties, provided that Employer may take action with respect to such conditions after a Change of Control so long as such conditions are at least commensurate with the conditions in or under which an officer of Executive’s status would customarily perform his employment duties. -3- Any event described in Subsection 8(B)(1) through (5) hereof which occurs prior to a Change of Control but which Executive reasonably demonstrates (x) was at the request of a third party who has indicated an intention, or taken steps reasonably calculated, to effect a Change of Control or (y) otherwise arose in connection with, or in anticipation of, a Change of Control which actually occurs, shall constitute good reason for purposes hereof, notwithstanding that it occurred prior to a Change of Control. (C)Executive, upon ninety (90) days written notice to Employer, may terminate his employment with Employer without good reason. (D)Executive’s employment with Employer shall terminate in the event of Executive’s death or disability.For purposes of this Agreement, “disability” shall be defined as Executive’s inability by reason of illness or other physical or mental incapacity to perform the duties required by his employment for any consecutive one hundred eighty (180) day period. 9.Compensation Upon Termination.In the event of termination of Executive’s employment with Employer pursuant to Section 8 hereof, compensation shall continue to be paid by Employer to Executive as follows: (A)In the event of a termination pursuant to Subsection 8(A) or Subsection 8(C) hereof, compensation provided for herein (including, without limitation, Base Compensation and an Annual Bonus) shall continue to be paid, and Executive shall continue to participate in the employee benefit, retirement, compensation plans and other perquisites as provided in Section 5 hereof, through and including the Date of Termination (as hereinafter defined) specified in the Notice of Termination (as hereinafter defined).Any benefits payable under insurance, health, retirement and bonus plans as a result of Executive’s participation in such plans through the Date of Termination specified in the Notice of Termination shall be paid when due under such plans. (B)In the event of a termination pursuant to Subsection 8(B) hereof, compensation provided for herein (including, without limitation, Base Compensation and an Annual Bonus) shall continue to be paid, and Executive shall continue to participate in the employee benefit, retirement, compensation plans and other perquisites as provided in Section 5 hereof, through the Date of Termination specified in the Notice of Termination, and any benefits payable under insurance, health, retirement and bonus plans as a result of Executive’s participation in such plans through the Date of Termination specified in the Notice of Termination shall be paid when due under such plans.In addition, if the event of termination pursuant to Subsection 8(B) hereof occurs within twelve (12) months after the date of a Change of Control, then, subject to the terms of Section 12 hereof, (1) Executive shall be entitled to continue to receive from Employer for one (1) additional 12-month period his Base Compensation at the rates in effect at the time of termination plus an Annual Bonus in accordance with Employer’s Incentive Plan as of the date of the event of termination, payable in accordance with Employer’s standard payment practices then existing; (2) Executive shall be entitled to continue to participate for one (1) additional 12-month period in each employee welfare benefit plan (as such term is defined in the Employment Retirement Income Security Act of 1974, as amended) in which Executive was entitled to participate immediately prior to the date of his termination, unless an essentially equivalent and no less favorable benefit is provided by a subsequent employer of Executive, provided that if the terms of any such employee welfare benefit plan or applicable laws do not permit continued participation by Executive, Employer will arrange to provide to Executive a benefit substantially similar to, and no less favorable than, the benefit he was entitled to receive under such plan at the end of the period of coverage; and (3) Employer shall contribute the maximum contributions allowable under Employer’s 401(k) Profit Sharing Plan, or any successor plans thereto, for the benefit of Executive in a lump sum on or after January 1, but not later than March 15, of the calendar year following the calendar year in which the Date of Termination occurs. -4- (C)In the event of a termination pursuant to Subsection 8(D) hereof, compensation provided for herein (including, without limitation, Base Compensation and an Annual Bonus) shall continue to be paid, and Executive shall continue to participate in the employee benefit, retirement, and compensation plans and other perquisites as provided in Section 5 hereof, (1) in the event of Executive’s death, through the date of death, or (2) in the event of Executive’s disability, through the Date of Termination specified in the Notice of Termination. Any benefits payable under insurance, health, retirement and bonus plans as a result of Executive’s participation in such plans through the date of death or the Date of Termination specified in the Notice of Termination, as the case may be, shall be paid when due under those plans. (D)Employer will permit Executive or his personal representative(s) or heirs, during a period of ninety (90) days following the Date of Termination of Executive’s employment by Employer (as specified in the Notice of Termination) for the reasons set forth in Subsection 8(B) hereof, to purchase all of the stock of Employer that would be issuable under all outstanding stock options, if any, previously granted by Employer to Executive under any Employer stock option plan then in effect, whether or not such options are then exercisable, at a cash purchase price equal to the purchase price as set forth in such outstanding stock options. 10.Restrictive Covenants. (A)Executive acknowledges that (1) Employer has separately bargained and paid additional consideration for the restrictive covenants herein; and (2) Employer will provide certain benefits to Executive hereunder in reliance on such covenants in view of the unique and essential nature of the services Executive will perform on behalf of Employer and the irreparable injury that would befall Employer should Executive breach such covenants. (B)Executive further acknowledges that his services are of a special, unique and extraordinary character and that his position with Employer will place him in a position of confidence and trust with employees of Employer and its subsidiaries and affiliates and with Employer’s other constituencies and will allow him access to trade secrets and confidential information concerning Employer and its subsidiaries and affiliates. (C)Executive further acknowledges that the type and periods of restrictions imposed by the covenants in this Section 10 are fair and reasonable and that such restrictions will not prevent Executive from earning a livelihood. (D)Having acknowledged the foregoing, Executive covenants and agrees with Employer as follows: (1)For a period of two (2) years after the termination of Executive’s employment by Employer for any reason or for no reason, Executive shall not divulge or furnish any confidential information of Employer acquired by him while employed by Employer to any person, firm or corporation, other than to Employer or upon its written request, or use any such confidential information (which shall at all times remain the property of Employer) directly or indirectly for Executive’ own benefit or for the benefit of any person, firm or corporation other than
